Title: To George Washington from James Booth, 23 April 1789
From: Booth, James
To: Washington, George



Sir,
Newcastle, State of Delaware, April 23. 1789.

Having been informed, that all applications for Offices under the Federal Government, must be made immediately to your Excellency, I beg leave to address you on that Subject.

I hold under the Authority of the State, the Naval-Office of this County, to which I was appointed early in the Year 1777, and which has been regularly continued to me by several Re-Appointments. But as I conceive, that upon the Adoption of a System of Commercial Regulation and Impost by The United States, the State-Appointments in that Department will cease; I beg Permission to sollicit your Excellency for a Continuance in the Office I hold, and that I may be honoured with a Commission for the same, under the Executive Authority of the Union.
During the Time I have exercised the Duties of that Office, I am persuaded, neither want of Attention, nor want of Fidelity will be imputed to me; and I flatter myself, that the Candour and Justice of the Senators from this State, will afford me a favourable Testimonial to your Excellency. With Sentiments of the utmost Deference & Respect, I have the Honour to be, Your Excellency’s most obedient and most humble Servant,

Jas Booth

